Citation Nr: 1820896	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  10-33 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss prior to August 8, 2016, and in excess of 20 percent thereafter.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to August 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, CA.

Per an April 2014 rating decision, the RO determined that the Veteran was not competent to handle disbursement of funds; his son was appointed as fiduciary.

In April 2017, the Board remanded the Veteran's claim for further development.  The agency of original jurisdiction (AOJ) substantially complied with the April 2017 remand directives, and no further development is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. Prior to August 8, 2016, audiometric testing has revealed no worse than Level IV hearing acuity in the Veteran's left ear and Level III in his right ear.

2. Following August 8, 2016, audiometric testing has revealed no worse than Level V hearing acuity in the Veteran's left ear and right ear.

3. From May 9, 2009 to August 28, 2014, the Veteran's service-connected disabilities met the schedular requirements for TDIU and precluded him from securing and following substantially gainful employment consistent with his work and education background.

4. From August 29, 2014, the Veteran's service-connected bilateral hearing loss and tinnitus disabilities are not independently ratable at 60 percent.  

5.  The Veteran, as a result of his service-connected conditions, is shown to be permanently bedridden or so helpless to be in need of regular aid and attendance of another person.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent disabling prior to August 8, 2016, for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017)

2. The criteria for a rating in excess of 20 percent disabling after August 8, 2016, for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, DC 6100 (2017)

3. From May 9, 2009 to August 29, 2014, the criteria for entitlement to a TDIU are met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18 (2017).

4. From August 29, 2014, the criteria for special monthly compensation under 38 C.F.R. §3.50(i)(1) are not met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18 (2017).

5. The criteria for special monthly compensation based upon the need for the regular aid and attendance of another person are met. 38 U.S.C. §§ 1502, 1521 (2012); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The Veteran contends that his bilateral hearing loss should be rated higher as his hearing loss is "profound." See March 2010 Statement in Support of Claim. 

The Veteran's service-connected bilateral hearing loss is currently rated under DC 6100.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85 (h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIa, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.

Table VIa will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  Under 38 C.F.R. § 4.86, an exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.

The Veteran filed his notice of disagreement for an initial rating of bilateral hearing loss in March 2010.

The Veteran attended a VA audiological examination in September 2009, which revealed the following puretone thresholds, in decibels, as follows:




HERTZ



500 
1000
2000
3000
4000
RIGHT
40
40
50
70
75









HERTZ



500
1000
2000
3000
4000
LEFT
30
40
50
70
70






The puretone threshold average was 59 in the right ear and 58 in the left ear.  Maryland CNC Test revealed speech recognition ability of 86 percent in the right ear and 78 percent in the left ear.  Based on Table VI the Veteran's audiometric test results equate to Level III hearing in the right ear and Level IV hearing in the left, to combine for a 10 percent disabling rating.  38 C.F.R. § 4.85. 

In an August 2011 VA Treatment Audiology Note, it was indicated that pure tone test results (during an audio examination) could not be completed. The examiner stated "[Veteran] was providing inconsistent responses in the right ear and was reinstructed.  [Veteran] was very upset and refused to finish testing.  Testing was stopped because [Veteran] began to walk out of the clinic."

In January 2015, the Veteran attended a Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ) examination which revealed the following puretone thresholds, in decibels, as follows:
 



HERTZ



500 
1000
2000
3000
4000
RIGHT
35
45
60
75
80









HERTZ



500
1000
2000
3000
4000
LEFT
35
45
60
75
75







However, the examiner found that the test results were not valid for rating purposes because the Veteran's responses to pure tone were inconsistent. Even with multiple attempts at reconstruction, the Veteran responded inconsistently. Further, the examiner noted that he was "unable to perform speech testing because the [Veteran] stated that he could not hear anything even with the audiometer at its output limits.  He refused to respond to any speech stimuli during the testing.  However, he was able to hear me talking when my back was turned to him."

In August 2016, as required by the July 2016 Board remand, the Veteran attended a Hearing Loss and Tinnitus DBQ examination which revealed the following puretone thresholds, in decibels, as follows:




HERTZ



500 
1000
2000
3000
4000
RIGHT
30
40
55
55
65









HERTZ



500
1000
2000
3000
4000
LEFT
35
50
60
65
80







The puretone threshold average was 54 in the right ear and 64 in the left ear.  Maryland CNC Test revealed speech recognition ability of 68 percent in the right ear and 68 percent in the left ear.  The examiner found the test results valid for rating purposes.  Based on Table VI the Veteran's audiometric test results equate to Level V hearing in the right ear and Level V hearing in the left, to combine for a 20 percent disabling rating.  38 C.F.R. § 4.85. 

In May 2017, as required by the April 2017 Board remand, the August 2016 examiner provided an addendum opinion stating:

The Veteran reported that he has difficulty understanding people in communication situations - this is the most common and usual problem noted by hearing impaired individuals - especially veterans exposed to high intensity sounds while in the military. Furthermore, many patients reported the onset of hearing loss as "sudden" since there is a sudden decrease in hearing of conversation. Any reference to "inconsistencies in testing" can be made to any number of issues (e.g. the interference of tinnitus with the test tone).

Therefore, in my opinion the Veteran's hearing loss is not unusual or the result of an unusual pathology.  As indicated earlier, the Veteran is currently service-connected for hearing loss and tinnitus.  It has already been established that the Veteran's hearing loss and tinnitus are, in fact, related to his time in the military. 

Based on the available evidence of record which include valid audiometric findings, the Board finds that prior to August 8, 2016, the Veteran's hearing manifested as 10 percent disabling and no more. The only objective evidence of record found valid for rating purposes indicates a hearing level that manifests as 10 percent disabling.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  

Further, based on the available evidence of record, the Board finds that following August 8, 2016, the Veteran's hearing manifested as 20 percent disabling and no more. In pertinent part, the August 2016 examination and its objective findings indicate a hearing loss of 20 percent disabling.  Further, the Board notes that there is no other objective evidence of record for this appeal period that indicates hearing loss in excess of 20 percent.  Id. In addition, the Board finds the May 2017 medical opinion highly probative and supports a finding that the Veteran's hearing loss is not unusual or the result of an unusual pathology.  This opinion was provided by an expert in the hearing loss field and addressed the Veteran's specific complaints.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

By rating decision of July 2012, the RO granted service connection for posttraumatic stress disorder (PTSD) and established a 70 percent disability rating from May 5, 2009, and the combined rating from this date was 80 percent when the other service connected disabilities were factored in.  By rating decision of February 2015, the evaluation was increased to 100 percent from August 29, 2014.  

In correspondence from the Veteran dated in November 2009, the Veteran stated that he had been fired in April 2003 due to his PTSD.  A psychiatric note dated in April 2009 shows that the Veteran had not worked since 2007.  

Generally, to grant a TDIU, the Veteran cannot be in receipt of a total disability evaluation either for a single disorder or based on a combined evaluation.  38 C.F.R. § 4.16. Thus, as of August 29, 2014, the Veteran is not eligible under the terms of the regulation for a TDIU rating.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) ("claim for TDIU presupposes that the rating for the condition is less than 100%"); see also Holland v. Brown, 6 Vet. App. 443, 446 (1994) (100 percent schedular rating "means that a Veteran is totally disabled"). 

However, the Court has noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  In this regard, such statute states that, if a veteran has a service-connected disability rated as total and has additional service-connected disability or disabilities independently ratable at 60 percent or more, he may be paid at the housebound rate.  Thus, under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  In Bradley, the Court held that SMC might be warranted when a separate award of a TDIU rating, predicated on a single disability (perhaps not ratable at the schedular 100 percent level), is considered together with another disability separately rated at 60 percent or more. See Buie at 251; see also Bradley at 293.

Entitlement to TDIU prior to August 29, 2014Prior to August 29, 2014, the Veteran met the minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a TDIU, specifically since May 5, 2009.  From that date, the Veteran was service-connected for PTSD, rated at 70 percent disabling; bilateral hearing loss, rated as 10 percent disabling; and tinnitus, rated as 10 percent disabling.  The Veteran's service-connected disabilities therefore have a combined rating of 80 percent.  Effective May 9, 2009, the Veteran had a combined 80 percent rating, including the 70 percent rating for PTSD. 38 C.F.R. § 4.16(a) (2017).  

The remaining question is whether the Veteran was unable to secure and follow a substantially gainful occupation because of his service-connected disabilities from May 9, 2009 to August 29, 2014.  

In a February 2012 PTSD DBQ, the examiner noted that the Veteran's primary occupation was working in the medical field for 17 years until he retired.  Further, on occasion he had issues with behaviors but nothing significant to warrant discipline. He then worked as a contracted employee until he was fired.  He states he lost his job due to "reactions from Vietnam."  Upon examination, the examiner stated that the Veteran is not competent to handle his financial affairs without assistance based on his memory impairment which becomes more significant during bouts of decompensation which includes confused state, disorientation, inability to recall name of relatives, agitation and bizarre, inappropriate behaviors.  In addition, when he is not in a decompensated state he still evidences difficulty with memory recall, such as when he took his medications, what bills have to be paid, becoming lost when walking and number recall (phone, address, etc.)  Further, the examiner noted symptoms of anxiety, chronic sleep impairment, obsessional rituals which interfere with routine activities, and persistent delusions or hallucinations.

In a January 2014 VA PTSD examination, the examiner noted that the Veteran was not capable of managing his financial affairs due to his Vascular Neurocognitive Disorder.  Further, he noted that the Veteran suffered from depressed mood, chronic sleep impairment, mild memory loss, impairment of short and long term memory (for example, retention of only highly learned material while forgetting to complete tasks), memory loss for names of close relatives, own occupation, or own name, difficulty in understanding complex commands, gross impairment in thought processes or communication, disturbances of motivation and mood, impaired impulse control, and disorientation to time or place. The examiner also noted that the Veteran demonstrated difficulties with speech articulation, which made him difficult to understand.  He acknowledged the ability to perform daily tasks, but such statements were contradicted by his son.  Veteran also demonstrated the tendency to minimize his symptoms; therefore it was difficult to clearly decipher his PTSD symptoms as this is masked by cognitive deficits associated with dementia.

In an August 2014 TDIU Application, the Veteran noted that he became too disabled to work in 2003 and last worked full time in 1996.  Further, he noted that he has completed 4 years of college and last worked as a hospital lab technician.

Based on the evidence of record, the Board finds from May 9, 2009 to August 28, 2014, the Veteran is entitled to TDIU.  Specifically, the Board notes Veteran's symptoms throughout this period of, in pertinent part, persistent delusions or hallucinations, mild memory loss, impairment of short and long term memory, memory loss for names of close relatives, own occupation, or own name, difficulty in understanding complex commands, gross impairment in thought processes or communication. The Board finds that these symptoms, when viewed in a light most favorable to the Veteran, would preclude him from substantial gainful employment. The Veteran's last employment was that as a hospital lab technician, a job presumably where understanding complex commands and having unimpaired communication skills are paramount. Further, while the Board notes that the Veteran has completed 4 years of college, it is unlikely that his symptoms would allow him to successfully obtain and keep substantial gainful employment even when accounting for his advanced educational level.

Entitlement to TDIU after August 29, 2014
The regulations also provide additional compensation on the basis of being housebound where the Veteran has, in addition to a single, permanent service-connected disability rated 100 percent disabling, additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or is permanently housebound by reason of service-connected disability or disabilities.  A Veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350(i)(1)(2).
Consideration of Special Monthly Compensation (SMC) Under 38 C.F.R. §3.50(i)(1)
With regard to the period from August 29, 2014, the Board notes the combination of the ratings for just the bilateral hearing loss, 10 percent from May 5, 2009, and 20 percent from August 8, 2016, and bilateral tinnitus, 10 percent from May 5, 2009, is to be considered under this scenario.  Using the combined ratings table under 38 C.F.R. §4.25, this translates to combined ratings of 20 percent from May 5, 2009, to August 7, 2016, and 30% from August 8, 2016, forward.  As a combined rating of 60 percent is not demonstrated for the service-connected disabilities other than PTSD, SMC under 38 C.F.R. §3.50(i)(1), is denied.  

Consideration of Special Monthly Compensation (SMC) on other grounds 
As noted above, VA has a "well-established" duty to maximize a claimant's benefits. See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's posttraumatic stress disorder, rated 70 percent disabling, would entitle him to a TDIU and, therefore, to SMC).

Here, there is evidence that the Veteran is entitled to special monthly compensation benefits for the entirety of his claim.  There is evidence that he would meet the criteria under 38 C.F.R. 3.350(i)(2), but the Board finds that it is more appropriate to award special monthly compensation under 38 C.F.R. § 3.351 (b) which is the greater benefit.

The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person due to his or her service-connected disabilities. 38 C.F.R. § 3.351 (b). A veteran will be considered in need of aid and attendance if he or she is (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352  (a). 38 C.F.R. § 3.351 (c). 

Under 38 C.F.R. § 3.352 (a), the following criteria will be accorded consideration in determining the need for regular aid and attendance: the inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without such aid, such as supports, belts, lacing at the back, etc.); the inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment. 

It is not required that all of the disabling conditions enumerated be found to exist before a favorable ruling may be made. The particular personal functions which a veteran is unable to perform should be considered in connection with his or her condition as a whole. It is only necessary that the evidence establishes that a veteran is so helpless as to need regular aid and attendance, not that there be a constant need. Determinations that a veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that a veteran's condition is such that it would require him or her to be in bed. They must be based on the actual requirements of personal assistance from others. 38 C.F.R. § 3.352 (a); Turco v. Brown, 9 Vet. App. 222 (1996).

The Veteran's record is replete with evidence that shows he is incapacited from his service-connected mental health issues.  This evidence was summed up nicely in the VA examination report of February 2012.  In November 2009, Dr. S. indicated the Veteran was confused, disorganized, and presented with pressured speech.  He endorsed auditory and visual hallucinations.  It was noted that these symptoms had been present in October 2009.  At the time of the examination, it was noted that he lived with his son and his family.  These individuals assisted him with daily activities.  The Veteran continued to have periods of severe disorientation at which times his son immediately sought medical care.  

A housebound examination was conducted in December 2013.  He was found to be unable to protect himself from daily hazards/dangers.  Diagnoses included Mollaret's meningitis, vascular dementia, and meningoencephalatitis.  The opinion did not specifically address the effects of PTSD regarding this opinion.  When it is not possible to separate the effects of a nonservice-connected conditions from those of a service- connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability. See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102.  For these reasons, it is determined that evidence establishes that the Veteran is so helpless as to need regular aid and attendance.  



ORDER

Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss prior to August 8, 2016, and in excess of 20 percent thereafter is denied.

From May 9, 2009 to August 28, 2014, TDIU is granted, subject to the laws and regulations governing the effective date of an award of monetary compensation.

Following August 29, 2014, TDIU is denied.

Special monthly compensation based on needing the regular aid and attendance of another person is granted from May 9, 2009.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


